Citation Nr: 1714426	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO continued a noncompensable rating assigned to the service-connected bilateral hearing loss disability.  The Veteran appealed the noncompensable rating to the Board. 

In August 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's electronic record.

The case was remanded by the Board in November 2011 so that an additional treatment records could be obtained and an examination obtained with medical opinion regarding functional impact of the Veteran's hearing loss could be ascertained.  This was accomplished and the case was returned to the Board for further appellate consideration. 

By a May 2014 decision, the Board denied a compensable rating for bilateral hearing loss and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), which was claimed by the Veteran in an application received in August 2012.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a November 2014 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's May 2014 decision regarding the denial of an increased rating for bilateral hearing loss and remand the matter so that the Board could consider VA outpatient treatment records, dated in March 2014, that were constructively before the Board, but had not yet been associated with the Veteran's paper or electronic claims folders.  The Court granted the JMR and remanded the case to the Board.

In May 2015 and August 2016, the Board remanded this matter for additional development.  The requested development has been accomplished and the matter has returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  Prior to August 22, 2016, the Veteran's hearing loss was manifested by no worse than level I hearing in the right ear and level VII hearing in the left ear.

2.  Since August 22, 2016, the Veteran's hearing loss was manifested by no worse than level II hearing in the right ear and level VII hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to August 22, 2016, the criteria for an increased compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  Since August 22, 2016, the criteria for an increased 10 percent rating for bilateral hearing loss, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the electronic record).  The examiners had access to the Veteran's electronic record and reported a full and accurate knowledge of his disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the examiner at the 2015 VA examination found that the Veteran's bilateral hearing loss impacted his occupational activities in that he has difficulty with understanding in conversations and required reasonable accomodations.  The examiners of record also reviewed the electronic record which included information as to the types of problems his bilateral hearing loss caused.  As such, it is clear that the examiners addressed the functional effects caused by the Veteran's bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, there has been no allegation that the Veteran's service-connected disability has worsened since the most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174   (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time). 

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103 (c) (2)). 

During the Veteran's August 2011 video conference hearing, the undersigned discussed the evidence of record, and asked questions regarding the evidence, including prior VA examinations.  The Veteran was, in general, asked about or otherwise offered testimony with respect to the current (then) severity of his bilateral hearing loss disability.  There has been no allegation of a failure to comply with Bryant duties.  The Bryant duties were, therefore, met.

The RO substantially complied with the Board's August 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In relevant part, the Board remanded the claim to seek clarification regarding the interpretation of a March 2014 private audiogram.  In August 2016, a VA examiner provided an opinion/interpretation of the March 2014 audiogram.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Merits Analysis

The Veteran seeks an increased compensable rating for his service-connected bilateral hearing loss disability.  After a brief discussion of the laws and regulations governing increased rating claims, the Board will analyze the merits of the claim. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Ratings for defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

At a VA audiological examination in June 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
55
60
LEFT
15
35
70
75
90

The average decibel loss in the right ear was 44; the average decibel loss in the left ear was 68.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 in the left ear.  

At a VA audiological examination in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
65
70
LEFT
25
45
75
80
90

The average decibel loss in the right ear was 54; the average decibel loss in the left ear was 73.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 76 in the left ear.

At a VA audiological examination in December 2011, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
60
65
LEFT
10
40
65
75
90

The average decibel loss in the right ear was 44; the average decibel loss in the left ear was 68.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 64 in the left ear.  The examiner indicated that the Veteran's hearing loss impacted the Veteran's conditions of daily life including the ability to work.  The Veteran reported that he felt his hearing loss made him anti-social as he is unable to participate in group conversations and difficulty hearing and understanding in all but ideal listening conditions and difficulty listing to the commentary during football games.  The examiner concluded that given the nature, extent, and configuration of the Veteran's hearing loss, the resulting negative effects on communication and occupational functioning would be expected and are not unusual or exceptional.  

Associated with the claims file is a March 2014 uninterpreted VA audiogram.  This March 2014 report presents puretone audiometric data in a graphical format. Notably, only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometry results are conveyed in a straightforward graph, the Board finds that it (and also the AOJ), as the finder of fact, can interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance). 

The March 2014 report presents audiometric threshold testing results as well as word recognition testing results; however, the August 2016 VA examiner indicated that the audiogram represented a VA outpatient audiology appointment and was not compliant with VA disability rating requirements (such as use of the Maryland CNC test in word recognition testing).  The March 2014 audiology examination report reveals that relevant audiometric thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
60
70
LEFT
25
65
75
75
90

The average decibel loss in the right ear was 51; the average decibel loss in the left ear was 76.

At a VA audiological examination in September 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
60
60
LEFT
25
70
75
75
85

The average decibel loss in the right ear was 49; the average decibel loss in the left ear was 76.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear.  The examiner indicated that the Veteran's hearing loss impacted his ability to work in that he has to use his hearing aids to perform optimally in a work environment.  While his employer may need to make some slight modifications to reasonably accommodate the Veteran, he is able to communicate effectively face to face despite his configuration and degree of loss.  

At a VA audiological examination in August 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
60
70
LEFT
25
65
75
75
90

The average decibel loss in the right ear was 49; the average decibel loss in the left ear was 76.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 64 percent in the left ear.  The examiner concluded that the Veteran's hearing loss does not impact his ability to work.  

A review of the June 2008 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level III in the left ear. 38 C.F.R. § 4.85, Table VI.  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 

The combination of level I and level III corresponds to a 0 percent disability rating. 38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating.

A review of the April 2009 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level IV in the left ear.  38 C.F.R. § 4.85, Table VIA.  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 

The combination of level I and level IV corresponds to a 0 percent disability rating. 38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating.

A review of the December 2011 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level VII in the left ear.  38 C.F.R. § 4.85, Table VIA.  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 

The combination of level I and level VII corresponds to a 0 percent disability rating. 38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating.

A review of the March 2014 audiometric examination reveals that the Veteran's left ear qualifies as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  However, the Veteran's right ear does not qualify as an exceptional pattern of hearing loss.  The Board notes that because VA regulations requires that an examination must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, the results of the March 2014 audiogram are invalid for VA purposes and the Board may not use these results in determining whether a higher rating is warranted for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.85.  

A review of the September 2015 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level VI in the left ear.  38 C.F.R. § 4.85, Table VI and Table VIA. The Veteran's left ear qualifies as an exceptional pattern of hearing loss; however, the Veteran's right ear does not qualify as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 

The combination of level I and level VI corresponds to a 0 percent disability rating. 38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating.

A review of the August 2016 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level II hearing in the right ear and level VII in the left ear.  38 C.F.R. § 4.85, Table VI and Table VIA. The Veteran's left ear qualifies as an exceptional pattern of hearing loss; however, the Veteran's right ear does not qualify as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 

The combination of level II and level VII corresponds to a 10 percent disability rating.  38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 10 percent rating as of the most recent VA examination in August 2016.  

Consequently, based on the results of the examinations of record, the Board concludes that the Veteran's bilateral hearing loss is consistent with no more than a 0 percent rating for the period prior to August 22, 2016, and no more than a 10 percent rating for the period since August 22, 2016.  

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his bilateral hearing loss.  In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted. 

In the present case, the Board has considered the complaints of difficulties understanding people.  However, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In addition, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  An extraschedular rating is therefore not warranted on this basis as well.

In sum, for the foregoing reasons, the Board finds that from August 22, 2016, the criteria for an increased 10 percent rating, but no higher, for bilateral hearing loss is warranted for the Veteran's bilateral hearing loss disability.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

Finally, the Board has also considered whether an inferred claim for a TDIU rating under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised by the record.  By a May 2014 rating action, the RO granted entitlement to a TDIU rating, effective March 14, 2013.  Thus, the claim of entitlement to a TDIU rating has been resolved. 
ORDER

Prior to August 22, 2016, entitlement to an increased compensable rating for bilateral hearing loss is denied.  

Since August 22, 2016, an increased 10 percent rating for bilateral hearing loss is granted, subject to the law and regulations governing payment of monetary benefits,



____________________________________________
Carole R. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


